DETAILED ACTION

The amendment filed on 10/27/2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612).

Regarding claims 1-4, Marya discloses a wellbore, comprising an expandable member (11) positionable on a downhole conveyance member (13) in a wellbore (fig 1); and wherein a volume of the expandable member has an outer surface (outer surface of 11) (fig 1); and 
a barrier coating layer (15) covering at least a portion of the outer surface of the expandable member (fig 1, claim 11), the barrier coating layer having a composition formulated to react with a wellbore fluid and erode within a predetermined amount of 
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface to allow the wellbore fluid to contact and hydrolyze the metal of the expandable member and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell with [0009] discloses that the swellable article can be made of a metal capable of hydrolyzing when contacted with a fluid, also see [0015], claim 16 ).
(Claim 2) Mazyar further discloses that the metal is an alkaline earth or a transition metal ([0009]).
(Claim 3) Mazyar further discloses that the metal is magnesium, aluminum or calcium and the metal expands in response to one of magnesium hydrolysis. aluminum hydrolysis, calcium hydrolysis. or calcium oxide hydrolysis, respectively ([0009] discloses that the article 10 can made of magnesium that can expand in response to magnesium hydrolysis).
Claim 4) Mazyar further discloses that the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y. Nd, Gd, Ag, Ca, Sn, or Re ([0009]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to modify the apparatus disclosed by Marya to include the materials taught by Mazyar in order to facilitate swelling of the swellable article ([0002]).
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Marya further discloses that the barrier coating layer comprises a polymer, a ceramic, an organic compound, metal, or a combination thereof ([0024] discloses that the temporary containment  can be a polymer, ceramic or metal).

Regarding claim 10, Marya further discloses that the barrier coating layer comprises a polymer ([0024] discloses that the temporary containment can be a polymer).

Regarding claim 16, Marya further discloses that the barrier coating layer has a permeability that allows a wellbore fluid to permeate the barrier coating layer within the predetermined amount of time ([0037] discloses the presence of a layer with non-degradable material with high porosity and permeability).

Regarding claims 17-18, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer has a porosity that ranges from 0.001% to 20%. However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to include a porosity between 0.001% and 10% in order to achieve an optimal setting time based on the duration of the downhole operation.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claims 19-20, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer has a permeability of 1g/m2/day of water at 200F. 
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to include a permeability of 1g/m2/day of water at 200F in order to achieve an optimal setting time based on the duration of the downhole operation.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 21, Marya discloses  a well system, comprising a downhole conveyance (13) locatable within a wellbore (fig 1), one or more expandable members 
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface to allow the wellbore fluid to contact and hydrolyze the metal of the expandable member and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell with [0009] discloses that the swellable article can be made of a metal capable of hydrolyzing when contacted with a fluid, also see [0015], claim 16 ).

Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 22, Marya discloses a method for setting an expandable metal wellbore anchor (fig 1, abstract), comprising: positioning a downhole conveyance (13) at a desired location within a wellbore of a subterranean formation (fig 1), the downhole conveyance having an pre-expansion expandable metal wellbore anchor (11) coupled thereto (fig 1), the pre-expansion expandable metal wellbore anchor including; one or more expandable members (12) positioned on the downhole conveyance having a barrier coating layer (15) covering an outer surface of the one or more expandable members (fig 1), the coating layer having a composition formulated to react with a wellbore fluid and erode within a predetermined amount of time to allow the wellbore fluid to contact and hydrolyze the one or more expandable members (abstract ); and wherein a combined volume of the one or more expandable members is sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis (abstract, also see [0005] for general explanation of how swellable packers operate); and subjecting the pre-expansion wellbore anchor to a wellbore fluid (fig 1, abstract [0005]), the wellbore fluid reacting with the wellbore fluid to cause the barrier 
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface to allow the wellbore fluid to contact and hydrolyze the metal of the expandable member and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and thereby expand the expandable member in response to the hydrolysis sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell with [0009] discloses that the swellable article can be made of a metal capable of hydrolyzing when contacted with a fluid, also see [0015], claim 16 ).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to modify the apparatus disclosed by Marya to include the materials taught by Mazyar in order to facilitate swelling of the swellable article ([0002]).
.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim 5, and in further view of Frick (US 4527815).

	Regarding claims 6-7, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer comprises metal and the metal is nickel, gold, silver, titanium, or chrome. Marya and Frick disclose both disclose the use of coating on downhole equipment. 
	 Krick teaches that the barrier coating layer comprises metal and the metal is nickel, gold, silver, titanium, or chrome (col 2 line 62-col 3 line 22 discloses the use of electroless nickel coating).
	 (Claim 7) Krick teaches the use of the coating comprises a nickel having a residual porosity (col 2 line 62-col 3 line 22 discloses the use of electroless nickel coating with residual porosity obtained through the method of applying the coating).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Frick before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include the use of Nickel as taught by Frick in order to achieve a material with high strength capable of degrading in a downhole environment.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Tolman et al. (US 20170314372)

Regarding claim 9, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer comprises ceramic and the ceramic is zirconium dioxide. Marya and Tolman disclose similar downhole apparatus used to seal portions of the well. 
Tolman teaches the use of a ceramic such as zirconium dioxide ([0025] discloses the use of zirconium dioxide,) in order to allow easy breakup of the downhole components in pieces that can be easily removable from the well through fluid.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Tolman before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include a ceramic with zirconium dioxide as taught by Tolman in order to allow easy breakup of the downhole components in pieces that can be easily be removed from the well through fluid once the downhole operation is done.
.
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Roy et al. (US 20180086894)

Regarding claims 11-12, the combination of Marya and Mazyar is silent regarding the fact that the polymer is polylactic acid, poly(glycolic acid), low density polyethylene, high density polyethylene, polypropylene, or urethane plastic. Marya and Roy disclose similar degradable polymeric material used in a downhole environment
Roy teaches that the polymer is polylactic acid, poly(glycolic acid), low density polyethylene, high density polyethylene, polypropylene, or urethane plastic ([0073] discloses the use of polypropylene as a degradable material).
 (Claim 12) Roy further teaches that the polymer is at least 30% crystalline ([0145] discloses the use of crystalline at 80% crystalline).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Roy before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include polypropylene with over 30% crystalline as taught by Roy in order to achieve a material with high strength capable of degrading in a downhole environment.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Jin et al. (US 20110220348).

Regarding claim 13, the combination of the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer is comprised of multiple layers. Marya and Jin both disclose similar downhole apparatus with a protective coating used to prevent direct contact of the downhole apparatus with the well fluid. 
Jin teaches that the barrier coating layer is comprised of multiple layers (abstract).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Jin before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include multiple layers as taught by Jin in order to achieve a material with high strength capable of degrading in a downhole environment.
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Allowable Subject Matter

Claims 8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive. 
Applicant states that “Marya makes no disclosure of hydrolysis whatsoever”. The Examiner respectfully disagrees. In fact, the rejection of claims 1-4 was made with Marya in view of Mazyar. Mazyar clearly states reacting the intercalant includes hydrolyzing the intercallant (claim 16). Mazyar further teaches that the intercalating agent includes metal ([0009]).
Applicant further states that “modifying Marya's swell packer to include Mazyar's sweller article made of oleophilic graphene-based materials would deter water in the wellbore fluid from contacting and hydrolyzing metals in the swell packer.” The Examiner respectfully disagrees. In fact, Mazyar clearly states reacting the intercalant includes hydrolyzing the intercallant (claim 16). Mazyar further teaches that the intercalating agent includes metal ([0009]).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANY E AKAKPO/           Examiner, Art Unit 3672            
11/15/2021